DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 13 March 2019 which claims foreign priority to FR1852198 filed 14 March 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “fixed blades” in claim 2 is used by the claim to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (US 2017/0101191).
- Regarding Claim 1. Becker discloses an aircraft power unit (fig. 4), comprising: 
an engine (300, “aft engine” [0028], “boundary layer ingestion (BLI) fan” [0028]) having an output shaft (312) linked to a driveshaft (314) of a fan (310) positioned downstream of the engine (300), 
a nacelle (306), 
the fan (310) being included in a duct (fig. 4 illustrates the duct created between the fuselage and the nacelle) formed by a nacelle (306) of the power unit (fig. 4), 
wherein the nacelle (306) is linked to the driveshaft (314) of the fan (310) by a nacelle pivot (324/326 along with 320/321/328, “roller bearings positioned forward of ball bearings” [0034], the bearings in concert with the structural members form the nacelle pivot) formed downstream of the fan (310, fig. 4 illustrates the pivot point downstream of the fan).
- Regarding Claim 2. Becker discloses the aircraft power unit according to claim 1, wherein the nacelle pivot (formed by 324/326 and 320/321/328) is rigidly linked to the nacelle (306) by a set of fixed blades (328, fig. 4 illustrates the nacelle attached to the pivot by the structural members 328, which are fixed in place, and therefore rigidly linked, “may provide structural support for the nacelle” [0035])).
- Regarding Claim 3. Becker discloses the aircraft power unit according to claim 1, wherein no direct mechanical link is formed in the duct or facing an input of the duct (fig. 4 and 5 illustrate a clear duct entrance into the fan blades 310) formed by the nacelle (306) between the engine (300) and the nacelle (306).
- Regarding Claim 4. Becker discloses the aircraft power unit according to claim 3, wherein the nacelle pivot (formed by 324/326 and 320/321/328) comprises at least two rolling bearings (324/326) separated from one another along the driveshaft of the fan (310, fig. 4 illustrates the bearings separated along the driveshaft).
- Regarding Claim 5. Becker discloses the aircraft power unit according to claim 3, wherein the nacelle pivot (formed by 324/326 and 320/321/328) comprises at least one ball bearing (326 “ball bearings” [0034]) and one roller bearing (324 “roller bearing” [0034]).
- Regarding Claim 6. Becker discloses an aircraft rear part (106 fig. 1-2, 300 fig. 4), comprising a fuselage rear portion (322, “bulkhead of fuselage” [0033]) and at least one aircraft power unit (fig. 4) according to claim 1 (see claim 1 above), wherein a part of the engine (300, “aft engine” [0028], “boundary layer ingestion (BLI) fan” [0028]) of the power unit (fig. 4) is included in the fuselage rear portion (fig. 4 illustrates the BLI as a continuation of the fuselage allowing for the power unit to be included in the fuselage) and in which no direct mechanical link is formed in the duct or facing an input of the duct (fig. 4 and 5 illustrate an obstruction free duct area) formed by the nacelle (306) between the fuselage rear portion (322) and the nacelle (306).
- Regarding Claim 7. Becker discloses the aircraft rear part according to claim 6, wherein the driveshaft (314) of the fan (310) is linked to the fuselage rear portion (322) by at least two rolling bearings (324/326) separated from one another along the driveshaft of the fan (310, fig. 4 illustrates the bearing separated along the driveshaft).
- Regarding Claim 8. Becker discloses the aircraft rear pail according to claim 7, wherein the at least two rolling bearings (324/326) comprise at least one ball bearing (326 “ball bearings” [0034]) and one roller bearing (324 “roller bearing” [0034]).
- Regarding Claim 9. Becker discloses an aircraft (fig. 1-2 and 4 illustrate the aircraft) comprising a rear part (106/300) according to claim 6 (see claim 6 above).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        2/28/2021